                                   Case 4:20-cv-08733-HSG Document 1-1 Filed 12/10/20 Page 1 of 2
                                                                               CIVIL COVER SHEET
                                            (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
  SAURIKIT, LLC                                                                                            Apple, Inc.
  (b)                                                          Santa Barbara
                                                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                       Santa Clara
        (EXCEPT IN U.S. PLAINTIFF CASES)



  (c)                (Firm Name, Address, and Telephone Number)                                                            (If Known)
 Dave Nelson (Pro Hac Vice forthcoming), Stephen A. Swedlow (Pro Hac Vice forthcoming) Adam B.
 Wolfson, Joseph Sarles
 Quinn Emanuel Urquhart & Sullivan LLP
 865 S. Figueroa Street, 10th Fl, Los Angeles, CA 90017 (213) 443-3000

II.     BASIS OF JURISDICTION (Place an “X” in One Box Only)                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                   and One Box for Defendant)
                                                                                                                                        PTF        DEF                                   PTF   DEF
                                                                                                                                                                    or
                                               (U.S. Government Not a Party)
                                                                                                                                                                       and
                                             (Indicate Citizenship of Parties in Item III)



IV.       NATURE OF SUIT                 (Place an “X” in One Box Only)
          CONTRACT                                               TORTS                                        FORFEITURE/PENALTY                          BANKRUPTCY                 OTHER STATUTES
                                        PERSONAL INJURY                    PERSONAL INJURY



                                                                                                                        LABOR                       PROPERTY RIGHTS




                                                                        PERSONAL PROPERTY

                                                                                                                                                     SOCIAL SECURITY




                                                                                                                   IMMIGRATION

                                           CIVIL RIGHTS                 PRISONER PETITIONS
                                                                            HABEAS CORPUS                                                          FEDERAL TAX SUITS

      REAL PROPERTY




                                                                                  OTHER




V.        ORIGIN (Place an “X” in One Box Only)
                                                                                                                                               (specify)


VI.       CAUSE OF                                                                               (Do not cite jurisdictional statutes unless diversity)
                                15 U.S.C. § 1; 15 U.S.C. § 2; 15 U.S.C. § 26
          ACTION
                                Violations of Sections 1 and 2 of the Sherman Act and other laws
VII.      REQUESTED IN                                               CLASS ACTION                   DEMAND $
          COMPLAINT:                                                                                                                                JURY DEMAND:

VIII. RELATED CASE(S),
      IF ANY (See instructions):                                  Yvonne Gonzalez Rogers                                                        19-cv-03074-YGR; 11-cv-06714-YGR
IX.      DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)SAN FRANCISCO/OAKLAND                                                                            SAN JOSE                        EUREKA-MCKINLEYVILLE


DATE 12/10/2020                                        SIGNATURE OF ATTORNEY OF RECORD                                                  /s/ Adam B. Wolfson
JS-CAND 44 (rev. 07/16)   Case 4:20-cv-08733-HSG Document 1-1 Filed 12/10/20 Page 2 of 2

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”

   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
